DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 

On page 12, Applicant argues that Kerrigan does not disclose “identifying a set of solar panels of the monitored renewable energy system, wherein the set of solar panels comprises a plurality of solar panels”, nor “computing respective insolation levels for the plurality of solar panels at a second point in time”. Applicant states that Kerrigan only discloses determining an estimated solar irradiance for the monitored system and is silent regarding the system comprising a plurality of solar panels.
However, Kerrigan does teach that the monitored system is a Photovoltaic array (Kerrigan Fig. 3 30), which by definition is a plurality of panels within a single system. Additionally Kerrigan determines irradiance for the plurality of panels with both corresponding locations and times. The data has time intervals and multiple time points (Kerrigan [0031]). One of ordinary skill would recognize the relationship between irradiance and insolation (Kerrigan [0022] Insolation or `incident solar radiation`: This is the actual amount of sunlight falling on a specific geographical location. There are expected amounts of radiation which will fall on an area each day, as well as an annual figure) and be able to integrate the irradiance over the time interval to determine insolation (see “Solar Irradiance”, Wikipedia, 30 September 2019, https://web.archive.org/web/20190930003815/https://en.wikipedia.org/wiki/Solar_irradiance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan et al. (US 20140278107 A1), hereinafter "Kerrigan".

Teachings of Kerrigan are considered at the outset. Kerrigan relates to systems and methods for validating solar irradiance nowcasts, solar power nowcasts and forecasts in real-time using a network of solar power systems and solar irradiance sensors, as well as to systems and methods for augmenting solar irradiance forecasts and solar power forecasts in rea I-time using a network of solar power systems and solar irradiance sensors (Kerrigan Abstract). Kerrigan discloses that one problem relating to existing models for forecasting solar irradiance and solar power production is an inability to continuously validate and augment forecasts in real-time (Kerrigan [0036]). To address this problem, Kerrigan discloses a methodology to validate the accuracy of solar irradiance and solar power forecasts in real-time (Kerrigan [0036]). 
Figs. 1-5 of Kerrigan show aspects of a renewable energy system infrastructure in which Kerrigan's methodology is applied. As shown in Fig. 1, this infrastructure may include a plurality of monitored renewable energy systems, with each of the each of the renewable energy systems being associated with a user/consumer and including, for example, a solar photovoltaic system or solar powered system (Kerrigan [0022]). It should be appreciated from Fig. 1 that each monitored renewable energy system is at a respective location, and that the locations collectively define a geographic area.
Kerrigan discloses in paragraphs 37-69 aspects of a methodology to validate the accuracy of solar irradiance and solar power forecasts in real-time. The general approach of this methodology is disclosed in paragraph 51. In a first step, a set of renewable energy systems having at least two renewable energy systems is provided, each system having a measured solar irradiance from a solar irradiance weather sensor at a location n and time t and an estimated solar irradiance from a solar irradiance forecast feed at a location n and time tin a computer processor. It should be appreciated from this step that each renewable energy system is respectively located at a corresponding location n, with each location n having a measured solar irradiance from a solar irradiance weather sensor at time t and an estimated solar irradiance from a solar irradiance forecast feed at time t. In a second step, the computer processor determines a set of matched pairs of location and time from the measured solar irradiance from a weather sensor at a location n and time t and the estimated solar irradiance from a solar irradiance forecast feed at a location n and time t. In a third step, the computer processor determines a validation metric of the set of matched pairs by the computer processor for at least one of: a II locations at time t; location n at a II times; a II locations at a II times; a subset of locations at time t; location n at a subset of times; and a subset of locations at a subset of times. 
Regarding the first step of Kerrigan' s methodology in particular, the estimated solar irradiance at each location n and time t is obtained from a solar irradiance forecast feed. Regarding the meaning of "solar irradiance forecast feed", Kerrigan discloses in paragraph 40 that this term refers to nowcasted and forecasted solar irradiance data obtained from an internet data feed and/or internal data feed. Regarding how forecasted solar irradiance data is generated, Kerrigan discloses in paragraph 45 use of a solar irradiance model that estimates solar irradiance using a proxy for atmospheric conditions, with the atmospheric conditions proxy being obtainable from, for example, imagery from a satellite or sky imager. Accordingly, in Kerrigan' s first step, obtaining estimated solar irradiance at each location n and time t is understood to include obtaining estimated irradiance based on imagery from a satellite or sky imager as discussed in paragraph 45. In other words, Kerrigan's solar irradiance forecast feed of paragraph 40 may include solar irradiance estimates based on imagery from a satellite or sky imager as discussed in paragraph 45.
Accordingly, it should be clear in connection with the first step Kerrigan's methodology discussed above that the estimated solar irradiance at the respective locations n of each renewable energy system may be determined based on previously-acquired imagery from a satellite or sky imager. In this regard, Kerrigan's imagery will necessarily depict a geographic area at a point in time and will necessarily determine/dictate at set of solar panels, i.e., those renewable energy systems that fa II within the geographic confines of the atmospheric conditions captured by the imagery for which the imagery can be used to estimate irradiance. For example, in Kerrigan' s arrangement if acquired imagery can be used to estimate solar irradiance for a solar panel of renewable energy systems at n=10 locations, then a set of solar panels within a geographic area based on imagery depicting the geographic area at a first point in time has been determined. 
Kerrigan further discloses in connection with Fig. 10 and paragraphs 86-87 a methodology for solar power production forecast augmentation. Information provided from a data feed (e.g., satellite imagery) or a network of monitored weather stations and solar power installations is processed by a solar irradiance model to generate a solar irradiance estimate. The solar irradiance estimate is then processed using a solar power model to generate a solar power estimate, which is in turn processed by a machine learning model to generate an augmented solar power estimate.
Finally, Kerrigan’s methodology is performed with irradiance data; however, Kerrigan discloses the definition of insolation [Kerrigan 0022] and the relationship between insolation and irradiance is well known within the art; therefore one of ordinary skill would have no issue using the time data to convert irradiance to insolation.
Now regarding Claim 1 in view of Kerrigan’s teaching discussed above, Kerrigan discloses a method comprising:
identifying, by a computing device (Kerrigan [0006] a computer processor implemented method of validating solar irradiance forecasts is provided), a set of solar panels of a solar power system within a geographic area based on at least one image that depicts the geographic area at a first point in time (see Kerrigan as discussed above, Kerrigan's imagery will necessarily depict a geographic area at a point in time and will necessarily determine/dictate at set of solar panels, i.e., those renewable energy systems that fall within the geographic confines of the atmospheric conditions captured by the imagery for which the imagery can be used to estimate irradiance), wherein the set of solar panels comprises a plurality of solar panels (Kerrigan Fig. 3 30, note a photovoltaic array is a system of photovoltaic cells); 
computing, by the computing device, respective insolation levels for the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (see Kerrigan as discussed above, estimated solar irradiance at each location n and time t may be obtained based on previously-acquired imagery from a satellite or sky imager using a solar irradiance model; note that the solar irradiance at each location is necessarily estimated after the imagery has been acquired and therefore occurs at a different point in time; Kerrigan’s methodology is performed with irradiance data; however, Kerrigan discloses the definition of insolation [Kerrigan 0022] and the relationship between insolation and irradiance is well known within the art; therefore one of ordinary skill would have no issue using the time data to convert irradiance to insolation.).
To the extent that Kerrigan's methodology disclosed at paragraphs 37-69 for validating the accuracy of solar irradiance would not be understood to teach or suggest generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time, as discussed above Kerrigan further discloses in connection with Fig. 10 and paragraphs 86-87 a methodology for solar power production forecast augmentation in which information provided from a data feed (e.g., satellite imagery) or a network of monitored weather stations and solar power installations is processed by a solar irradiance model to generate a solar irradiance estimate, with the solar irradiance estimate then being processed using a solar power model to generate a solar power estimate, which is in turn processed by a machine learning model to generate an augmented solar power estimate. The examiner emphasizes that the methodology of Fig. 10 may employ solar irradiance estimates generated using imagery and a solar irradiance model, which appears to be precisely the same manner in which solar irradiance estimates are generated as discussed above in connection with paragraphs 37-69 . It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further utilize Kerrigan' s irradiance estimates generated validating the accuracy of solar irradiance for generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an a mount of electricity generated within the geographic area via the set of solar panels at the second point in time. In this way, in the manner disclosed by Fig. 10 , augmented solar power estimates can be provided.

Regarding Claim 2, Kerrigan further teaches wherein the at least one image comprises an aerial image or a satellite image depicting the geographic area at the first point in time (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites; also see Fig. 9 Satellite Imagery).

Regarding Claim 3, Kerrigan further teaches, wherein identifying the set of solar panels comprises:
identifying different portions of the at least one image that correspond to different solar panels (Kerrigan [0044] SATELLITE IMAGERY FEED: This is environmental imagery that is obtained from an internet data feed and/or monitored satellites. The feed includes visible spectrum imagery and infrared spectrum imagery, and the data contained in this imagery includes albedo and brightness temperature, among other variables. This imagery is captured by geosynchronous environmental satellites; also see Fig. 9 Satellite Imagery); and 
determining respective locations for the plurality of solar panels within the geographic area (Kerrigan [0022] Background constants may include: (1) Full Calendar with sunrise and sunset according to latitude throughout the year; (2) Insolation or 'incident solar radiation': This is the actual amount of sunlight fa I ling on a specific geographical location, There are expected amounts of radiation which will fall on an area each day, as well as an annual figure. Specific insolation is calculated as kWh/m2/day. The importance of this variable is that it can combine several other Background Constants; and (3) Location Functionality; also see [0048] LOCATION & TIME VARIABLES: These are various variables corresponding to a location and time. These variables include latitude, longitude, altitude, date, and time, among other variables. ).

Regarding Claim 7, Kerrigan further teaches receiving, by the computing device, a selection of a first region of the geographic area via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t); 
receiving, by the computing device, a selection of the first point in time via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t).
Kerrigan does not explicitly teach generating, by the computing device, a user interface that depicts the geographic area based on the geographic data; and 
modifying, by the computing device, the user interface to depict a portion of the solar power generation data associated with the first region of the geographic area and the first point in time.
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number, of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar, to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time; also see Kerrigan [0178] Match up all data at location n and at time t, including a II locations within d distance of location n and all time periods within s time periods of time t those locations. Data includes (where available); and [0204] as referenced above).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan to teach generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time, because the existing user interface of Kerrigan can be used to depict the stored data and maps of Kerrigan.

Regarding Claim 11, Kerrigan teaches a non-transitory computer-readable medium storing program instructions that (Kerrigan [0022] It should be understood the data server may be a single computer, a distributed network of computers, a dedicated server, any computer processor implemented device or a network of computer processor implemented devices, as would be appreciated by those of skill in the art. It should also be understood that each step of the present invention may be performed by a computer/computer processor.), when executed by a processor, causes the processor (Kerrigan [0006] According to one embodiment of the present invention, a computer processor implemented method of validating solar irradiance forecasts is provided; also see [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem [ ... ]Forecasts can be used to estimate future output from solar photovoltaic systems.) to perform the steps of:
identifying a set of solar panels of a solar power system within a geographic area based on at least one image that depicts the geographic area at a first point in time (see Kerrigan as discussed above, Kerrigan's imagery will necessarily depict a geographic area at a point in time and will necessarily determine/dictate at set of solar panels, i.e., those renewable energy systems that fall within the geographic confines of the atmospheric conditions captured by the imagery for which the imagery can be used to estimate irradiance), wherein the set of solar panels comprises a plurality of solar panels (Kerrigan Fig. 3 30, note a photovoltaic array is a system of photovoltaic cells); 
computing respective insolation levels for the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (see Kerrigan as discussed above, estimated solar irradiance at each location n and time t may be obtained based on previously-acquired imagery from a satellite or sky imager using a solar irradiance model; note that the solar irradiance at each location is necessarily estimated after the imagery has been acquired and therefore occurs at a different point in time; Kerrigan’s methodology is performed with irradiance data; however, Kerrigan discloses the definition of insolation [Kerrigan 0022] and the relationship between insolation and irradiance is well known within the art; therefore one of ordinary skill would have no issue using the time data to convert irradiance to insolation.).
To the extent that Kerrigan's methodology disclosed at paragraphs 37-69 for validating the accuracy of solar irradiance would not be understood to teach or suggest generating solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time, as discussed above Kerrigan further discloses in connection with Fig. 10 and paragraphs 86-87 a methodology for solar power production forecast augmentation in which information provided from a data feed (e.g., satellite imagery) or a network of monitored weather stations and solar power installations is processed by a solar irradiance model to generate a solar irradiance estimate, with the solar irradiance estimate then being processed using a solar power model to generate a solar power estimate, which is in turn processed by a machine learning model to generate an augmented solar power estimate. The examiner emphasizes that the methodology of Fig. 10 may employ solar irradiance estimates generated using imagery and a solar irradiance model, which appears to be precisely the same manner in which solar irradiance estimates are generated as discussed above in connection with paragraphs 37-69. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further utilize Kerrigan' s irradiance estimates generated validating the accuracy of solar irradiance for generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an a mount of electricity generated within the geographic area via the set of solar panels at the second point in time. In this way, in the manner disclosed by Fig. 10, augmented solar power estimates can be provided.

Regarding Claim 16, Kerrigan further teaches receiving a selection of a first region of the geographic area via the user interface (Kerrigan [0204] providing in a computer processor a set of solar-power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t); and 
receiving a selection of the first point in time via the user interface (Kerrigan [0204] providing in a computer processor a set of solar power meters having at least two solar power meters each having a measurement of power production at location n and at time t and forecasted power production at location n and at time t).
Kerrigan does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict a portion of the solar power generation data associated with the first region of the geographic area and the first point in time.
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] irradiance mapping of a geographic region: Sunlight mapping is used across a number, of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar, to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time; also see Kerrigan [0178] Match up all data at location n and at time t, including all locations within d distance of location n and all time periods within s time periods of time t those locations. Data includes (where available); and [0204] as referenced above).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan to teach generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time, because the existing user interface of Kerrigan can be used to depict the stored data and maps of Kerrigan.

Regarding Claim 20, Kerrigan teaches a system, comprising: 
a memory storing a software application (Kerrigan [0022] It should be understood the data server may be a single computer, a distributed network of computers, a dedicated server, any computer processor implemented device or a network of computer processor implemented devices, as would be appreciated by those of skill in the art. It should also be understood that each step of the present invention may be performed by a computer/computer processor.); and 
a processor that (Kerrigan [0006] According to one embodiment of the present invention, a computer processor implemented method of validating solar irradiance forecasts is provided), when executing the software application, is configured to perform the steps of:
identifying a set of solar panels of a solar power system within a geographic area based on at least one image that depicts the geographic area at a first point in time, wherein the set of solar panels comprises a plurality of solar panels (see Kerrigan as discussed above, Kerrigan's imagery will necessarily depict a geographic area at a point in time and will necessarily determine/dictate at set of solar panels, i.e., those renewable energy systems that fall within the geographic confines of the atmospheric conditions captured by the imagery for which the imagery can be used to estimate irradiance), 
computing respective insolation levels for the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (see Kerrigan as discussed above, estimated solar irradiance at each location n and time t may be obtained based on previously-acquired imagery from a satellite or sky imager using a solar irradiance model; note that the solar irradiance at each location is necessarily estimated after the imagery has been acquired and therefore occurs at a different point in time: Kerrigan’s methodology is performed with irradiance data; however, Kerrigan discloses the definition of insolation [Kerrigan 0022] and the relationship between insolation and irradiance is well known within the art; therefore one of ordinary skill would have no issue using the time data to convert irradiance to insolation.).
To the extent that Kerrigan's methodology disclosed at paragraphs 37-69 for validating the accuracy of solar irradiance would not be understood to teach or suggest generating solar power generation data for the geographic area based on the plurality of respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time, as discussed above Kerrigan further discloses in connection with Fig. 10 and paragraphs 86-87 a methodology for solar power production forecast augmentation in which information provided from a data feed (e.g., satellite imagery) or a network of monitored weather stations and solar power installations is processed by a solar irradiance model to generate a solar irradiance estimate, with the solar irradiance estimate then being processed using a solar power model to generate a solar power estimate, which is in turn processed by a machine learning model to generate an augmented solar power estimate. The examiner emphasizes that the methodology of Fig. 10 may employ solar irradiance estimates generated using imagery and a solar irradiance model, which appears to be precisely the same manner in which solar irradiance estimates are generated as discussed above in connection with paragraphs 37-69. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further utilize Kerrigan' s irradiance estimates generated validating the accuracy of solar irradiance for generating solar power generation data for the geographic area based on the plurality of insolation levels, wherein the solar power generation data indicates an a mount of electricity generated within the geographic area via the set of solar panels at the second point in time. In this way, in the manner disclosed by Fig. 10, augmented solar power estimates can be provided.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (as stated above), in view of Dildine et al. (US 20190319580 A1), hereinafter "Dildine".

Regarding Claim 5, Kerrigan further teaches wherein computing the respective insolation levels comprises: 
computing respective insolation solation levels for the plurality of solar panels at the second point in time based on the respective angles of incidence (Kerrigan [0144] The set of solar irradiance data variables may include: [ ... ]declination at location n and time t; hour angle at location n and time t; zenith angle at location n and time t).
Kerrigan is not relied upon to teach determining, respective angles of incidence between the solar panels and a light source based on the geographic data at the second point in time.
Dildine teaches determining, respective angles of incidence between the solar panels and a light source based on the geographic data at the second point in time (Dildine [0055] The angle of incidence on a solar panel is the angle the sun's rays creates with a line perpendicular to a surface, By way of example, a solar panel directly facing the sun will be orthogonal with the sun and has an angle of incidence of zero. A solar panel parallel to the sun is non­orthogonal to the sun and has an angle of incidence of ninety degrees, Solar panels with an incidence angle of ninety degrees more readily absorb the sun's rays while solar panels at lower angles tend to reflect the sunlight.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Dildine to teach determining, for each solar pane! included in the set of solar panels, an angle of incidence between the solar panel and a light source based on the geographic data at the second point in time, because "the location of the sun throughout a given day directly correlates to a solar pane l's efficiency due to the specific angle the sunlight hits the panel, the angle of incidence, The angle of incidence is instrumental in choosing both a location and position of the solar panel" (Dildine [0035]).

Regarding Claim 6, the combination of Kerrigan in view of Dildine (as stated above) further teaches wherein generating the solar power generation data for the geographic area comprises: 
determining respective electricity generation capacities for the plurality of solar panels based on the geographic data (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50); also see [0043] WEATHER DATA FEED: This is weather data that is obtained from an internet data feed and/or a network of monitored weather sensors. The feed includes solar irradiance, snow cover, ambient temperature, wind speed, and dew point, among other variables. This data is estimated from computer models or measured by physical hardware, including but not limited to a pyranometer, or solar panel for solar irradiance, a thermometer for temperature, and an anemometer for wind speed.); and 
determining respective solar power generation levels for the plurality of solar panels at the second point in time based on the respective electricity generation capacities and the respective insolation levels at the second point in time (Kerrigan [0144] The set of solar irradiance data variables may include: estimated solar irradiance data using measured solar power from a meter at location n and time t; forecasted solar irradiance data from a solar irradiance forecast feed at location n and time t).

Regarding Claim 14, Kerrigan further teaches computing respective insolation levels for the plurality of solar panels at the second point in time based on the respective angles of incidence (Kerrigan [0144] The set of solar irradiance data variables may include: [ ... ]declination at location n and time t; hour angle a I location n and time t; zenith angle at location n and time t.
Kerrigan is not relied upon to teach determining respective angles of incidence between the plurality of solar panels and a light source based on the geographic data at the second point in time.
Dildine teaches determining respective angles of incidence between the plurality of solar panels and a light source based on the geographic data at the second point in time (Dildine [0055] The angle of incidence on a solar panel is the angle the sun's rays creates with a line perpendicular to a surface, By way of example, a solar panel directly facing the sun will be orthogonal with the sun and has an angle of incidence of zero. A solar panel parallel lo the sun is non-orthogonal to the sun and has an angle of incidence of ninety degrees. Solar panels with an incidence angle of ninety degrees more readily absorb the sun's rays while solar panels at lower angles tend to reflect the sunlight.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Dildine to teach determining respective angles of incidence between the plurality of solar panels and a light source based on the geographic data at the second point in time, because "the location of the sun throughout a given day directly correlates to a solar panels efficiency due to the specific angle the sunlight hits the panel, the angle of incidence. The angle of incidence is instrumental in choosing both a location and position of the solar panel" (Dildine [0035]).

Regarding Claim 15, Kerrigan further teaches determining respective electricity generation capacities for the plurality of solar panels based on the geographic data (Kerrigan [0024] There may be at least one generation monitoring device (e.g. 58), which calculates the energy generated at each consumer's premises by the monitored renewable energy system (e.g. 30, 50); also see [0043] WEATHER DATA FEED'. This is weather data that is obtained from an internet data feed and/or a network of monitored weather sensors. The feed includes solar irradiance, snow cover, ambient temperature, wind speed, and dew point, among other variables. This data is estimated from computer models or measured by physical hardware, including but not limited to a pyranometer or solar panel for solar irradiance, a thermometer for temperature, and an anemometer for wind speed.); and 
determining, respective solar power generation levels for the plurality of solar panels at the second point in time based on the respective electricity generation capacities and the respective insolation levels at the second point in time (Kerrigan [0144] The set of solar irradiance data variables may include: estimated solar irradiance data using measured solar power from a meter at location n and time t; forecasted solar irradiance data from a solar irradiance forecast feed at location n and time t).

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan {as stated above), in view of Matan et al. (US 20160204606 A1), hereinafter "Matan".

Regarding Claim 8, Kerrigan teaches determining, by the computing device, an amount of surplus electricity available at the second point in time based on the solar power generation data (Kerrigan [0058] calculating a validation metric of the set of matched pairs by the computer processor for at least one of; ail locations at time t; location n at all times; all locations at all times; a subset of locations at time t; location n at a subset of times; and a subset of locations at a subset of times; note that com pa ring measured data with the forecast may show an overproduction or underproduction of electricity generated.).
Kerrigan is not relied upon to teach identifying, by the computing device, at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating, by the computing device, one or more infrastructure modifications that mitigate the at least one distribution impediment.
Matan teaches identifying, by the computing device, at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure. ); and 
generating, by the computing device, one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant a mounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to incorporate identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [0077]).

Regarding Claim 9, the combination of Kerrigan in view of Matan (as stated above) further teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Kerrigan [0209] Evaluation of solar projects: This is a specific sub-type of the general irradiance mapping use case described above. Electric grid integration: The impact of existing or planned solar projects upon the electric grid can be evaluated by examining changes to load and feeder lines due to solar projects. Using the forecast models described in this patent, existing solar projects can be modeled and planned solar projects can be simulated; also see Matan [0070] In one embodiment, either or both of the neighborhoods can include local energy storage;).

Regarding Claim 10, the combination of Kerrigan in view of Matan (as stated above) is not relied upon to teach wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan further teaches wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340,360, ... , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Kerrigan in view of Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area, because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 17, Kerrigan (as stated above) further teaches determining an amount of surplus electricity available at the second point in time based on the solar power generation data (Kerrigan [0058] calculating a validation metric of the set of matched pairs by the computer processor for at least one of: all locations at time t; location n at all! times; all locations at all times; a subset of locations at time t; location n at a subset of times; and a subset of locations at a subset of times; note that com pa ring measured data with the forecast may show an overproduction or underproduction of electricity generated.); 
Kerrigan is not relied upon to teach identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment.
Matan teaches identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure.); and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant a mounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to incorporate identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [00771).

Regarding Claim 18, the combination of Kerrigan in view of Matan (as stated above) further teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Kerrigan [0209] Evaluation of solar projects: This is a specific sub-type of the general irradiance mapping use case described above. Electric grid integration: The impact of existing or planned solar projects upon the electric grid can be evaluated by examining changes to load and feeder lines due to solar projects. Using the forecast models described in this patent, existing solar projects can be modeled and planned solar projects can be simulated.). 
Kerrigan in view of Matan (as stated above) is not relied upon to teach that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan further teaches that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, .... , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Kerrigan in view of Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area, because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 19, the combination of Kerrigan in view of Matan (as stated above) does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict the one or more infrastructure modifications.
However, Kerrigan does teach a user interface (Kerrigan Fig. 5 518) as well as the geographic area based on the geographic data (Kerrigan [0208] Irradiance mapping of a geographic region: Sunlight mapping is used across a number of domains, since it is a geographic-based data set which users can apply to their particular problem. Similar to transportation maps, vegetation maps, political maps, etc., the irradiance maps can serve a wide variety of purposes for people needing to understand the geographic relationship, including how the geographic relationship has varied/will vary over time.). 
Matan teaches modifying the user interface to depict the one or more infrastructure modifications (Matan [0100] For example, controller 636 can include an embedded PC (personal computer) board and/or other hardware logic Controller 636 generally controls the operation of gateway 630, such as controlling router 632 and/or meter 634.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Kerrigan in view of Matan to include generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict the one or more infrastructure modifications, because the user interface can be used to depict the changes of energy generation and transmission within the system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan {as stated above), in view of Padarian ("Weekend project: Detecting solar panels from satellite imagery", Towards Data Science, Oct 18, 2018).

Regarding Claim 12, Kerrigan is not relied upon to further teach identifying, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels; and 
determining, via the machine learning algorithm, respective locations for the plurality of solar panels within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image, wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels.
Padarian teaches identifying, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels (Padarian p,3, "I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons, I didn't want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel."); and 
determining, via the machine learning algorithm, respective locations for the plurality of solar panels within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image (Padarian p.5 "The API uses the tiles to make predictions. The API generates the overlays (original images+ probabilities) using a user defined model, threshold and opacity level. Front-end displays the tiles."; also see p.5, Probabilities Image and p,6 Frontend image), wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels (Padarian p.2, "Train a convolutional neural network (CNN)").
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of tile instant application, to modify the machine learning of Kerrigan (see Kerrigan [0036]) to identifying, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels; and 
determining, via the machine learning algorithm, respective locations for the plurality of solar panels within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image, wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels, as it is known in the art that machine learning can be used to accurately detect the presence of solar panels (Padarian p. 4-5; "The model reached accuracies of 95% for the training set and 92%for the validation set.").

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/08/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863